DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 3, 4, 6, 9-13, 16, 26, 27, 31, 35-37, 40, 41, 45 and 49 are pending in the instant invention.  According to the Amendments to the Claims, filed April 26, 2022, claim 4 was amended and claims 2, 5, 7, 8, 14, 15, 17-25, 28-30, 32-34, 38, 39, 42-44 and 46-48 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/020014, filed February 28, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/637,486, filed March 2, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on April 26, 2022, is acknowledged: a) Group I - claims 1, 3, 4, 6, 9-13, 16, 26, 27, 31, 35-37 and 40; and b) substituted [1,2,4]triazolo[1,5-a]pyrimidine of the formula (I) - p. 40, Example 21, Compound 15, shown to the right below, and hereafter referred to as (R)-5-chloro-N-(1-(3-methyl-3H-diazirin-3-yl)ethyl)-6-(2,4,6-trifluorophenyl)-[1,2,4]triazolo[1,5-a]pyrimidin-7-amine, where R1 = -Cl; R2 = -H; R3 = -CH(CH3)-(3- methyl-diazirinyl); R4 = -F; R5 = -F; and R6 = -F.  Claims 1, 3, 4, 11, 31, 35, 37 and 40 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that the traversal is on the grounds that the instantly recited substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I) and/or formula (II) have unity of invention.  This is not found persuasive because the multiple inventions in the instant invention are independent or distinct for the reasons disclosed in the Requirement for Restriction / Election of Species, mailed on March 25, 2022.  Likewise, there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Next, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I), where R1 = -Cl; R2 = -H; R3 = -C1-6 alkyl substituted with diazirinyl; R4 = -F; R5 = -F; and R6 = -F, respectively, which encompass the elected species, have been found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I), where R1 = -F, Cl, or Br; R2 = -H or C1-6 alkyl; R3 = -halogenated C1-6 alkyl or C1-6 alkyl substituted with diazirinyl; R4 = -F, Cl, or Br; R5 = -F, Cl, or Br; and R6 = -halogen or C1-6 alkoxy, optionally substituted with NR11R12 or diazirinyl, wherein R11 = -H or C1-6 alkyl and R12 = -H or C1-6 alkyl, respectively; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I), where R1 = -F, Cl, or Br; R2 = -H or C1-6 alkyl; R3 = -halogenated C1-6 alkyl or C1-6 alkyl substituted with diazirinyl; R4 = -F, Cl, or Br; R5 = -F, Cl, or Br; and R6 = -halogen or C1-6 alkoxy, optionally substituted with NR11R12 or diazirinyl, wherein R11 = -H or C1-6 alkyl and R12 = -H or C1-6 alkyl, respectively.
	Then, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Moreover, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Also, the inventor or joint inventor should further note that claims 10, 12, 13, 26, 27, 36, 41, 45 and 49 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1, 3, 4, 6, 9, 11, 16, 31, 35, 37 and 40 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.


Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R1 is F, Cl, or Br;
	R2 is H or C1-6 alkyl;
	R3 is C1-6 alkyl or C1-6 haloalkyl, wherein the C1-6 alkyl is substituted with 1 diazirinyl substituent, and further wherein the diazirinyl substituent is substituted on carbon with 1 R10 substituent;
	R4 is F, Cl, or Br;
	R5 is F, Cl, or Br;
	R6 is halogen or OC1-6 alkyl, wherein the OC1-6 alkyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of NR11R12 and diazirinyl;
	R10 is H, C1-6 alkyl or C1-6 haloalkyl;
	each R11 is independently H or C1-6 alkyl; and
	each R12 is independently H or C1-6 alkyl.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

(i)	R2 is H; or
(ii)	R10 is H; or
(iii)	R2 is H; and
	R10 is H.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is Cl.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein at least one of R2, R3, or R10 is C1-6 alkyl.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is C1-6 haloalkyl.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is C1-6 alkyl, wherein the C1-6 alkyl is substituted with 1 diazirinyl substituent, and further wherein the diazirinyl substituent is substituted on carbon with 1 R10 substituent.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R6 is OC1-6 alkyl, wherein the OC1-6 alkyl is optionally substituted with 1 diazirinyl substituent.

	Appropriate correction is required.

	Claim 31 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

(i)	R4 is F; or
(ii)	R5 is F; or
(iii)	R4 is F; and
	R5 is F.

	Appropriate correction is required.

	Claim 35 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
35.	The compound of claim 1, wherein the compound is of formula (IA):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (IA)
or a pharmaceutically acceptable salt or stereoisomer thereof.

50.	The compound of claim 1, wherein the compound is of formula (IB):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (IB)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 37 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,
and 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 40 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 3 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 3 recites the limitation, The compound of claim 1, wherein… R10 is H, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I).  According to claim 1, R10 is not recited, with respect to the substituted [1,2,4]triazolo-[1,5-a]pyrimidines of the formula (I).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 6 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 6 recites the limitation, The compound of claim 1, wherein… R10 is C1-6 alkyl, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted [1,2,4]triazolo[1,5-a]-pyrimidines of the formula (I).  According to claim 1, R10 is not recited, with respect to the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 35 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 35 recites the broad limitation, formula (IA), and the claim also recites formula (IB), which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	The inventor or joint inventor should note that claim 35 further recites the limitation, The compound of claim 1,… wherein… R11 is… halogenated C1-6 alkyl; and R12 is… halogenated C1-6 alkyl, in lines 1-6 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I).  According to claim 1, R6 is not recited as OC1-6 alkyl, optionally substituted with amino, optionally substituted with halogenated C1-6 alkyl, with respect to the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 3, 4, 9 and 31 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ballatore, et al. in US 2015/0224105.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
	The instant invention recites a substituted [1,2,4]triazolo[1,5-a]pyrimidine of the formula (I), shown to the left, where R1 = -Cl; R2 = -H; R3 = -halogenated C1-6 alkyl; R4 = -F; R5 = -F; and R6 = -F, as a microtubule stabilizer.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
	Ballatore, et al. (US 2015/0224105), as cited on the IDS, teaches a substituted [1,2,4]-triazolo[1,5-a]pyrimidine of the formula (I), shown to the right, where R1 = -Cl; R2 = -H; R3 = -CH2CF3; R4 = -F; R5 = -F; and R6 =  -F, as a microtubule stabilizer {p. 17, ¶[0035]}.
	The inventor or joint inventor should note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the instantly recited substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I).  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 1, 3, 4, 6, 9, 11, 16, 31, 35, 37 and 40 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I) is improper, since the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I), as recited in claims 1, 37 and 40, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I) to recite substituted [1,2,4]-triazolo[1,5-a]pyrimidines of the formula (I), where R1 = -F, Cl, or Br; R2 = -H or C1-6 alkyl; R3 = -halogenated C1-6 alkyl or C1-6 alkyl substituted with diazirinyl; R4 = -F, Cl, or Br; R5 = -F, Cl, or Br; and R6 = -halogen or C1-6 alkoxy, optionally substituted with NR11R12 or diazirinyl, wherein R11 = -H or C1-6 alkyl and R12 = -H or C1-6 alkyl, respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.
	Consequently, claims 1, 3, 4, 6, 9, 11, 16, 31, 35 and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 2, 5-14, 17 and 28-32 of US Patent No. 9,649,317.  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 1 recites substituted [1,2,4]-triazolo[1,5-a]pyrimidines of the formula (I), where R1 = -Cl; R2 = -H; R3 = -halogenated C1-6 alkyl; R4 = -F; R5 = -F; and R6 = -halogen, respectively, which are administered within the method of treating a neurodegenerative disease in a patient in need thereof, comprising administering… a substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula II, where R1 = -Cl; R2 = -substituted C1-6 alkyl; R3 = -H; R4 = -F; R5 = -F; and R6 = -F, respectively, as recited in claim 1 of US 9,649,317.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Moreover, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624